In brief on application for rehearing counsel states: "In the opinion in the instant case the following is stated: 'Both of these parties stated in effect that they were keeping such a lookout as was consistent with their duties; * * *.' (Emphasis supplied.) It is respectfully insisted that the foregoing statement from the opinion can not be supported by the evidence in this case, and the statement from the opinion has an important bearing on this case."
This is not an exact copy from our original opinion. We included the word "other" just before the word "duties."
Be this as it may, our statement is based on the following testimony, which we copy from the record:
The engineer:
"Q. Along about this point what were you doing at that time? A. Well, of course, I was sitting up there observing ahead all the time, and when I blew for Stewart's and blew for those crossings up there, I was still watching ahead.
"Q. Now, do you have any gauges or anything else you watch as you go along in open country? A. Yes, sir.
"Q. At any given second can you state whether you were looking at a gauge or the track on that particular morning? A. No, sir.
"Q. But you were keeping a consistent lookout in connection with your duties of watching gauges on the Diesel locomotive? A. Yes, sir."
The fireman:
"Q. Can you state from your recollection what you were doing that morning, or do you remember exactly what you were doing along at that point? A. Well, I usually leave Akron and go back and check the motors. I have a boiler back there to take care of. I check the gauges on them, before getting to Stewart I am always back in the cab.
"Q. You feel like you were back in the cab before you got to this point? A. Yes.
"Q. What were you doing in the cab? A. I was sitting on my seat on the left side, and sitting down and looking out.
"Q. Is it your duty, among other things, to look back for hotboxes and look forward and help keep a lookout? A. Yes, sir.
"Q. And consistent with those duties you were keeping a lookout ahead, were you? A. Yes, sir. *Page 470 
"Q. You don't have any gauges to watch, do you? A. Not on any motor."
We are requested to clarify or explain our meaning of the following expression: "We do not think that the rule should be rendered inapplicable simply because the dog was chasing a fox."
In consonance with the authorities we held: "However, if at the time of the injury the dog appears to be helpless or indifferent to its peril, an exception is applied."
Perhaps it would be more accurate to state that the fact the dog was chasing a fox would not of itself establish his indifference to his peril. Whether or not the dog was indifferent to his danger was a factual issue to be determined by the jury from all the evidence relating thereto.
The other questions pressed on application for rehearing had attention at the time we prepared the original opinion. Any further discussion would in effect be repetitious.
Application for rehearing overruled.
BRICKEN, P.J., not sitting.